 

Exhibit 10.3

 

  DATED                                                            2015        
  FINDEL PLC (1)         and           KLEENEZE LIMITED   (2)

 

  TRANSITIONAL SERVICES AGREEMENT
relating to the sale and purchase of the issued share capital of Kleeneze
Limited  

 

1

 

  

CONTENTS

 

1 DEFINITIONS AND INTERPRETATION 3       2 SERVICES 7       3 CHARGES 9       4
LIMITATION OF LIABILITY 10       5 TERM AND TERMINATION 11       6 CONSEQUENCES
OF TERMINATION 12       7 FORCE MAJEURE 12       8 CONFIDENTIALITY 13       9
INTELLECTUAL PROPERTY RIGHTS 14       10 EMPLOYEES 15       11 DATA PROTECTION
16       12 ANTI-BRIBERY COMPLIANCE 17       13 ACCESS RIGHTS 17       14 ENTIRE
AGREEMENT 18       15 NO PARTNERSHIP OR AGENCY 18       16 VARIATIONS AND
WAIVERS 19       17 ASSIGNMENT 19       18 COUNTERPARTS 19       19 THIRD PARTY
RIGHTS 19       20 NOTICES 19       21 DISPUTE RESOLUTION 20       22 APPLICABLE
LAW AND JURISDICTION 22     Schedule 1 23     PART 1  SERVICE COMPONENTS AND
CHARGES 23     PART 2  REPRESENTATIVES 24     Schedule 2 THIRD PARTY COMPONENTS
25     PART 1 THIRD PARTY COMPONENTS 25     APPENDIX 1 26     PART 1 26     PART
2 27     PART 3 30     PART 4 30     PART 5 31

 

2

 

  

DATE OF AGREEMENT 2015

 

PARTIES

 

(1)FINDEL PLC, a company incorporated in England (Company Number 00549034) whose
registered office is at 2 Gregory Street, Hyde, Cheshire, SK14 4TH (the
"Seller"); and

 

(2)KLEENEZE LIMITED, a company incorporated in England (Company Number 05801085)
whose office is at 2 Gregory Street, Hyde, Cheshire, SK14 4TH (the "Company").

 

INTRODUCTION

 

AThe Seller and Trillium Pond AG ("Buyer") have entered into the Share Purchase
Agreement under which the Buyer acquired the whole of the issued share capital
of the Company and its wholly owned Subsidiary.

 

BThe parties have agreed that the Seller shall provide certain services to the
Company on a transitional basis after Completion necessary for the continued
operation of the business of the Company, subject to, and in accordance with,
the terms and conditions of this Agreement.

 

IT IS AGREED THAT:

 

1DEFINITIONS AND INTERPRETATION

 

1.1In this Agreement, the following words and expressions shall have the
following meanings:

 

"Agreement" means this agreement and includes the introduction and the schedules
to it.

 

"Business Day" means any day (other than a Saturday, Sunday or English public or
bank holiday).

 

"Charges" means the sums payable in respect of each of the Service Components by
the Company under this Agreement in accordance with clause 3 as set out in
Schedule 1.

 

"Commencement Date" has the meaning ascribed to it in clause 5.1.

 

"Company Data" means data and information relating to the Company and the
Company's business that is generated and/or processed as part of the Service
Components including, for the avoidance of doubt, any customer names and contact
details.

 

"Comparison Period" means the period of 12 months expiring on the date of
Completion.

 

3

 

  

"Completion" has the meaning ascribed to it in the Share Purchase Agreement.

 

"Confidential Information" means the contents of this Agreement and all
information of a confidential nature in whatever form received, accessed or
obtained by a party or any member of its Group (the "Receiving Party") from, or
on behalf of, the other party or any member of its Group (the "Disclosing
Party") as a result of, or in connection with, this Agreement and/or any Third
Party Contract, including Personal Data, other than:

 

(a)any information which is rightfully in the possession of the Receiving Party
or any other member of its Group prior to the disclosure by the Disclosing Party
and acquired on a non-confidential basis from sources other than the Disclosing
Party or any member of its Group;

 

(b)any information which is in the public domain otherwise than as a result of a
breach of this Agreement by the Receiving Party or any member of its Group; and

 

(c)any information which is demonstrated by the Receiving Party to the
Disclosing Party to have been independently developed by the Receiving Party
without reference to the information of the Disclosing Party or any member of
its Group.

 

"Data Controller" has the meaning ascribed to it in the Data Protection Act
1998.

 

"Data Subject" has the meaning ascribed to it in the Data Protection Act 1998.

 

"Designated Personnel" means:

 

(a)any employees of the Company or independent contractors in the course of
providing services to the Company, who prior to the date of Completion, were
permitted to access the Seller's Systems in order to fulfil their duties in
relation to the Business; or

 

(b)any employees of the Company, Buyer, Buyer’s representatives or independent
contractors in the course of providing services to the Company who are permitted
by the Seller to access the Seller's Systems (such permission not to be
unreasonably withheld or delayed).

 

"Disclosing Party" has the meaning ascribed to it in the definition of
Confidential Information.

 

"Due Date" means the date falling 30 days after the date of any invoice issued
by the Seller.

 

"Force Majeure Event" has the meaning ascribed to it in clause 7.1.

 

"Group" means in respect of any party to this Agreement, that party, any parent
undertaking of that party and any subsidiary undertaking of that party or any
such parent undertaking from time to time.

 

4

 

  

"Intellectual Property Rights" means any patents, trade marks, service marks,
registered designs, utility models, design rights, copyright (including
copyright in computer software), database rights, semi-conductor topography
rights, inventions, trade secrets and other confidential information, know-how,
business or trade names (including internet domain names and e-mail address
names) and all other intellectual and industrial property and rights of a
similar or corresponding nature in any part of the world, whether registered or
not or capable of registration or not and including the right to apply for and
all applications for any of the foregoing rights and the right to sue for
infringements of any of the foregoing rights.

 

"Loss" means any losses, liabilities, costs, damages and expenses suffered or
incurred by either party or any member of its Group arising out of or in
connection with this Agreement.

 

"Month" means a calendar month beginning on the Completion Date and each
subsequent calendar month thereafter (and "Monthly" shall be construed
accordingly).

 

"Notice" has the meaning ascribed to it in clause 20.1.

 

"Party" means a party to this Agreement.

 

"Personal Data" has the meaning ascribed to it in the Data Protection Act 1998.

 

"Personnel" means any directors, officers, employees, agents, contractors,
sub-contractors or professional advisers of a party or any other member of its
Group.

 

"Policies" means all such internal policies including security, access and
computer and/or network-related user policies as apply within the Seller's
business from time to time and of which the Company has been notified.

 

"Receiving Party" has the meaning ascribed to it in the definition of
Confidential Information.

 

"Regulations" means the Transfer of Undertakings (Protection of Employment)
Regulations 2006 as amended from time to time.

 

"Relevant Authority" means any judicial, quasi-judicial, statutory, governmental
or quasi-governmental agency, body or authority.

 

"Replacement Services" means any services provided in place of or substitution
for the Service Components, an individual Service Component, or any part of an
individual Service Component

 

"Representative" means the person(s) listed within Part 2 of Schedule 1.

 

"Review Meetings" has the meaning ascribed to it in clause 2.15.

 

"Share Purchase Agreement" means the agreement entered into by the Seller, the
Buyer and CVSL Inc under which the Buyer acquires from the Seller its
shareholdings in the Company.

 

"Service Components" means the various services which are described in Part 1 of
Schedule 1 and which are to be provided by the Seller to the Company (and which
include, for the avoidance of doubt, the Third Party Components).

 

5

 



 

"Service Term" means, in respect of a Service Component, the period beginning on
the date of Completion and ending at the end of the applicable maximum duration
set out in the Schedules (unless terminated earlier in accordance with the terms
of this Agreement).

 

"Subsidiary" means Kleeneze (Ireland) Limited, brief details of which are set
out in Part 2 of Schedule 1 of the Share Purchase Agreement.

 

"Systems" means the IT systems used by or on behalf of the Seller in providing
the Service Components.

 

"Term" means the term of this Agreement, as determined in accordance with clause
5.1.

 

"Third Party Components" means those elements of the Service Components which
constitute services and rights made indirectly available to the Company by third
parties, including (without limitation) those listed in Part 1 of Schedule 2.

 

"Third Party Contracts" means those contracts entered into by the Seller under
which a third party provides Third Party Components.

 

"Third Party Provider" means the provider of a Third Party Component.

 

"Transferred Employee" has the meaning given in clause 10.1.

 

"VAT" means value added tax as provided for in the Value Added Tax Act 1994.

 

1.2The terms "subsidiary undertaking" and "parent undertaking" shall have the
meanings ascribed thereto in section 1162 of the Companies Act 2006.

 

1.3Unless the context otherwise requires:

 

(a)words denoting the singular include the plural and vice versa;

 

(b)words denoting any gender include all other genders;

 

(c)any reference to "persons" includes individuals, bodies corporate, companies,
partnerships, unincorporated associations, firms, trusts and all other legal
entities;

 

(d)all references to time are to London time.

 

1.4Clause headings are for convenience only and shall not affect the
interpretation of this Agreement. Any reference to a clause, sub-clause,
paragraph or schedule is to the relevant clause, sub-clause, paragraph or
schedule of this Agreement.

 

1.5The schedules to this Agreement shall for all purposes form part of this
Agreement.

 

1.6Any reference to a document being in the "agreed form" means a document in a
form agreed by the parties and initialled by, or on behalf of, each of them for
the purposes of identification.

 

6

 

  

1.7Any phrase introduced by the terms "including", "include", "in particular" or
any similar expression shall be construed as illustrative and shall not limit
the sense of the words preceding those terms.

 

1.8References to any English statutory provision or English legal term for any
action, remedy, method of judicial proceeding, document, legal status, court,
official or any other legal concept or thing shall, in respect of any body
corporate incorporated in any jurisdiction other than England, be deemed to
refer to and include any equivalent or analogous action, remedy, method of
judicial proceeding, document, legal status, court, official or other legal
concept or thing or what most nearly approximates in that jurisdiction to the
English statutory provision or English legal term.

 

2SERVICES

 

2.1In consideration of and subject to the payment of the Charges in accordance
with clause 3, the Seller shall provide (or procure the provision of) the
Service Components to the Company in each case for the applicable Service Term
subject to, and in accordance with, the terms and conditions of this Agreement.

 

2.2Unless otherwise agreed by the parties in writing (and subject to clauses 2.6
to 2.12 (inclusive) and 2.16), the nature and/or scope of the Service Components
shall be the same in all material respects as was provided to the Company in the
Comparison Period.

 

2.3Save in respect of the Third Party Components, the Seller shall provide the
Service Components with reasonable skill and care and, in any event:

 

(a)to the same standard as is afforded to other recipients within the Seller's
Group of services that are the same as, or equivalent to, the applicable Service
Components; and

 

(b)in respect of any Service Components which are not provided to other
recipients within the Seller's Group, to the same standard as was provided to
the Company in the Comparison Period.

 

2.4In the case of the Seller's provision of the Third Party Components, the
Seller shall use reasonable endeavours following Completion to procure during
the Service Term: (i) the provision and performance of the Third Party
Components for the benefit of the Company and (ii) the benefit of the relevant
rights in favour of the Company, in each case to the same standard as is
afforded to other recipients within the Seller's Group or, in respect of any
Service Components which are not provided to other recipients within the
Seller's Group, to the same standard as was provided to the Company in the
Comparison Period.

 

2.5Subject to clause 2.7, the Company acknowledges and agrees that, from time to
time during the Term, the terms of any Third Party Contract may be varied or
otherwise replaced as a result of the renewal or negotiation of the relevant
Third Party Contract by the Seller and the relevant Third Party Provider and
that accordingly, the nature of the Third Party Components may vary during the
Term. The Seller shall use its reasonable endeavours to ensure that any such
variation or replacement is made with minimal disruption and interruption to the
operations of the business of the Company.

 

7

 

  

2.6The Seller agrees that it shall not agree to any variation of a Third Party
Contract which would have a detrimental effect on the Third Party Components
provided to the Company, except:

 

(a)with the Company's prior written consent; or

 

(b)where the variation will affect Third Party Components provided to any of the
Seller's Group to a similar and proportionate extent.

 

2.7The Company acknowledges and agrees that, during the Term, the Seller may
(subject to clause 2.9), with Company’s prior written consent (not to be
unreasonably withheld or delayed), replace any of the Third Party Components
with identical or materially similar services and/or facilities provided by a
different third party. In the event that the Seller enters into a contract with
a third party for the provision of replacement services, the Seller agrees to
procure the provision of such third party services for the benefit of the
Company in accordance with clause 2.4.

 

2.8In the event any Third Party Contract is to be varied, replaced or
terminated, the Seller shall notify the Company as soon as reasonably
practicable, but not less than 15 days, in advance of such variation,
replacement or termination (save that, where the Seller is not able to provide
notice in advance, it shall inform the Company promptly of such variation,
replacement or termination following the event) together with details regarding
the variation, replacement or termination. Company

 

2.9The Seller shall inform the Company as soon as reasonably practicable of any
circumstances that the Seller becomes aware of which the Seller considers are
likely to materially adversely affect the performance of the Seller’s
obligations under this Agreement.

 

2.10Where the Company makes the Seller aware of any material issues in respect
of any Third Party Components, the Seller shall use all commercially reasonable
efforts to cooperate and assist the Company in resolving such issues, including
by raising the issues with the Third Party Provider on behalf of the Company.

 

2.11In the event of a material default of a Third Party Provider in relation to
a Third Party Contract, which has a material adverse impact on the business of
the Company, the Seller shall use reasonable endeavours to enforce the terms of
such Third Party Contract for the benefit of the Company to the extent that such
Third Party Contract relates to Service Components. In the event the Seller
recovers any Loss, including without limitation any damages, settlement
payments, any rights of set off or any other form of compensation in respect of
such enforcement, the Seller shall make a proportionate allocation of such
recovered Loss between the members of its Group and the Company (based upon the
level of Loss suffered by each such entity).

 

2.12The Company may request that a change is made to all or any part of the
Service Components at any time, and any such request shall be made in writing
and given due consideration by the Seller. The Seller shall promptly and in good
faith inform the Company if the Seller can comply with any such request and
shall calculate and (as relevant) inform the Company of any change to the
Charges or any impact on time frame for provision of the Service Components that
would result from the change to the Service Components, and if the request can
be met by the Seller the Company shall be entitled, at its option, to decide
whether it will go ahead with the change to the Service Components on that
basis. Where the parties agree to implement a change on this basis, the Charges
shall be adjusted accordingly. The Seller shall not unreasonably withhold or
delay its agreement to any such change request proposed by the Company.

 

8

 

  

2.13Each party shall, and shall procure that each member of its Group shall, at
all times during the Term:

 

(a)respond promptly to any request for guidance or instruction which is
reasonably required by the other party to enable the other party to perform its
obligations under this Agreement; and

 

(b)co-operate and liaise with the other party as necessary or desirable for the
performance of the other party's obligations.

 

2.14The Company shall at all times during the Term:

 

(a)comply with the Policies when accessing the Systems; and

 

(b)when taking and utilising the benefit of the Service Components, observe the
terms and conditions of all Third Party Contracts to the extent that the terms
and conditions relate to the Service Components.

 

2.15The Company shall use reasonable endeavours to ensure it does not do, or
fail to do, anything which operates to put the Seller in breach of contract
under any of the Third Party Contracts (other than as may be an unavoidable
consequence of a party's performance of its obligations or exercise of its
rights under this Agreement (including the proper provision or receipt of the
Service Components)).

 

2.16The Company agrees that it shall use commercially reasonable practices and
will not, in accessing the Systems, introduce or negligently permit the
introduction of any computer virus, Trojan horse or similar destructive,
disruptive or nuisance programs.

 

2.17The Representatives shall be responsible for coordinating and managing the
provision of the relevant Service Components, and will work with each other to
address any problems that arise in connection with the Service Components.

 

2.18The parties’ Representatives shall hold meetings to review the provision of
the Service Components under this Agreement to which they are assigned ("Review
Meetings"). Review Meetings shall be held where reasonably required at the
request of either party. Each party shall be entitled to change its
representative in respect of any of the service categories listed in Part 2 of
Schedule 1 at any time on providing written notice to the other party.

 

3CHARGES

 

3.1The Company shall pay the Charges on a Monthly basis and the amount payable
in respect of each Month shall be equal to the aggregate the amounts ascribed
individually within Schedule 1 to each of those Service Components which have
been provided by the Seller during all of the relevant Month (or a pro rata
portion of such amount where such Service Components have been provided by the
Seller during only part of the relevant Month).

 

9

 

  

3.2The Seller shall provide the Company with such receipts and other evidence as
the Company reasonably requires to evidence such costs.

 

3.3The Seller shall promptly notify the Company in the event it is notified that
the costs for any Third Party Components provided by the Seller are likely to
increase from the amounts that have been previously been payable in respect of
such Third Party Components.

 

3.4The Company shall, subject to the submission by the Seller of a valid
undisputed invoice (which shall be rendered Monthly in arrears and shall be
valid for VAT purposes to the extent that VAT is applicable), pay the Seller the
Charges due and owed by Company in respect of each Month on or before the Due
Date.

 

3.5All amounts referred to in this Agreement are exclusive of VAT, which shall
(if required) be payable at the appropriate rate on the same date as the payment
to which such VAT relates.

 

3.6If the Company disputes any invoice or other request for payment, the Company
shall notify the Seller in writing within 15 Business Days from Company’s
receipt of such invoice. The parties shall negotiate in good faith to attempt to
resolve the dispute promptly. The Seller shall provide all such evidence as may
be reasonably required by the Company to verify the disputed invoice or request
for payment. If the parties have not resolved the dispute within 45 days of the
Company giving notice to the Seller, the dispute shall be resolved in accordance
with clause 20. Where only part of an invoice is disputed, the undisputed amount
shall be paid on the Due Date as set out in clause 3.4.

 

4LIMITATION OF LIABILITY

 

4.1Neither party limits its liability for:

 

(a)death or personal injury caused by its negligence, or that of its employees,
agents or sub-contractors; or

 

(b)fraud by it or its employees; or

 

(c)any other act or omission, liability for which may not be limited under
applicable law.

 

4.2Subject to clause 4.1, the Seller's total aggregate liability in respect of
all claims, losses or damages in aggregate whether arising from tort (including
negligence), breach of contract or otherwise under or in connection with this
Agreement, shall in no event exceed £200,000.

 

4.3Subject to clause 4.1, the liability of a party for any failure or delay in
performing its obligations under this Agreement shall be reduced to the extent
that such failure or delay was caused by (i) an act or omission of the other
party in breach of this Agreement; or (ii) a failure or disruption to the
availability of the Seller's Systems to the extent that such failure or
disruption is caused by a Force Majeure Event.

 

4.4Subject to clause 4.1 and save to the extent that the Seller successfully
recovers any Loss under a Third Party Contract pursuant to clause 2.11 (in which
case the terms of clause 2.11 shall apply), the liability of the Seller for any
failure or delay in performing its obligations under this Agreement shall be
reduced to the extent that such failure or delay was caused by a failure or
disruption to any services and/or facilities provided to the Seller under a
Third Party Contract.

 

10

 

  

4.5Subject to clause 4.1, neither party shall in any circumstances be liable to
the other party for:

 

(a)any indirect, special or consequential loss or damage; or

 

(b)(whether direct or indirect)any loss of profits, business opportunities,
sales, contracts, revenue, anticipated savings or loss or damage to goodwill.

 

5TERM AND TERMINATION

 

5.1This Agreement shall commence on the date of Completion (“Commencement Date”)
and, unless and until terminated in accordance with its terms, shall continue in
full force and effect until all of the Service Components have expired or been
terminated.

 

5.2With the exception of the Company Car Leases, the Company may terminate this
Agreement in respect of one or more Service Components at any time prior to
expiry of the Service Term by giving not less than 30 Business Days’ notice to
the Seller.

 

5.3Either party (the "notifying party") shall be entitled to terminate this
Agreement with immediate effect by giving notice to the other party:

 

(a)if the other party has committed a material breach of this Agreement and
(where such breach is capable of remedy) does not remedy such breach within 10
Business Days after receipt of a Notice from the notifying party specifying the
breach and requiring it to be remedied; or

 

(b)if the other party commits a series of persistent minor breaches which when
taken together amount to a material breach; or

 

(c)if the other party ceases or threatens to cease to carry on its business; or

 

(d)if the other party is unable to pay its debts within the meaning of section
123 of the Insolvency Act 1986; or

 

(e)if a voluntary arrangement or a scheme of arrangement or composition with its
creditors is entered into in relation to the other party; or

 

(f)if a dissolution occurs, a winding-up petition is presented (and not
withdrawn or discharged within 14 days) or a winding-up resolution (other than a
voluntary winding-up for reconstruction) is passed (whether by the directors or
shareholders) in relation to the other party; or

 

(g)if a liquidator, receiver or administrator is appointed in respect of the
other party or any of its assets, or notice to appoint an administrator is given
by the other party, its directors or by a qualifying floating charge holder (as
defined in the Insolvency Act 1986); or

 

11

 

  

(h)if any event occurs in a jurisdiction outside England and Wales similar or
analogous to any of the events referred to in clauses 5.3(d) to 5.3(g)
(inclusive).

 

5.4This Agreement shall automatically terminate with respect to a Third Party
Component if: (i) the Third Party Contract relating to that Third Party
Component expires or terminates or (ii) the Third Party Provider makes any claim
against the Seller and/or the Company as a result of the Seller's provision to
the Company of that Third Party Component and/or as a result of any act or
omission of the Company.

 

6CONSEQUENCES OF TERMINATION

 

6.1This clause 6 shall apply on termination of this Agreement and on the
termination of an individual Service Component. References to the Service
Components shall where applicable be read as a reference to the relevant
individual Service Component.

 

6.2Following termination of this Agreement and/or an individual Service
Component:

 

(a)the Company shall pay to the Seller all sums due up to the date of
termination in respect of each terminated Service Component within 20 days
following termination;

 

(b)the Seller shall deliver to the Company all documents, information, and
materials generated by the Seller exclusively in connection with the provision
of the Service Components to the Company; and

 

(c)each party shall promptly return to the other party all equipment, materials
and property belonging to the other party that the other party had supplied to
it or a member of its Group in connection with the supply of the relevant
Service Components being terminated.

 

6.3The termination of this Agreement and/or an individual Service Component
(howsoever caused) shall be without prejudice to:

 

(a)any other rights which either party may have under this Agreement which
existed at or before the date of termination;

 

(b)any liabilities accrued prior to the date on which the termination takes
effect; and

 

(c)any rights or obligations of either party which are expressly stated to
survive, or by their nature survive, termination of this Agreement including
clauses 4, 5, 6, 7, 8, 9, 10, 11; 12.1 and 14 to 22.

 

7FORCE MAJEURE

 

7.1In this clause 7 a "Force Majeure Event" shall mean any event or circumstance
which is beyond the reasonable control of a party including, but not limited to:

 

(a)in respect of the Seller, the delay, failure or inability of any third party
to provide any services upon which the Seller is dependent in providing the
Service Components to the Company or the existence of a valid and bona fide
claim from any such third party that the Seller's provision of the Service
Components constitutes a breach of the relevant third party contract; and/or

 

12

 

  

(b)in respect of either party, acts of God, riots, war, acts of terrorism, fire,
flood, storm or earthquake and any disaster, epidemic or pandemic, industrial
dispute, strikes, lock-outs, interruption or failure of any utility service.

 

7.2Subject to the remaining provisions of this clause 7, neither party to this
Agreement shall in any circumstances be liable to the other for any delay or
non-performance of its obligations under this Agreement to the extent that such
non-performance is due to a Force Majeure Event.

 

7.3In the event that either party is delayed or prevented from performing its
obligations under this Agreement by a Force Majeure Event, such party shall:

 

(a)give notice in writing of such delay or prevention to the other party as soon
as reasonably possible, stating the commencement date and extent of such delay
or prevention, the cause thereof and its estimated duration;

 

(b)use reasonable endeavours to mitigate the effects of such delay or prevention
on the performance of its obligations under this Agreement; and

 

(c)resume performance of its obligations as soon as reasonably possible after
the removal of the cause of the delay or prevention.

 

7.4As soon as practicable following the affected party's notification, the
parties shall consult with each other in good faith and use all reasonable
endeavours to agree appropriate terms to mitigate the effects of the Force
Majeure Event and to facilitate the continued performance of this Agreement.

 

7.5The affected party shall notify the other party as soon as practicable after
the Force Majeure Event ceases or no longer causes the affected party to be
unable to comply with its obligations under this Agreement. Following such
notification, this Agreement shall continue to be performed on the terms
existing immediately prior to the occurrence of the Force Majeure Event unless
agreed otherwise by the parties.

 

8CONFIDENTIALITY

 

8.1Subject to clause 8.2, a Receiving Party shall treat in confidence all
Confidential Information and shall not:

 

(a)disclose in whole or in part Confidential Information to any person not a
party to this Agreement; or



  

(b)use Confidential Information for a purpose other than for the exercise of its
rights, or the performance of its obligations, under this Agreement.

 

8.2Notwithstanding the provisions of clause 8.1, a Receiving Party may disclose
Confidential Information:

 

(a)to its own Personnel to the extent required for the proper performance of
this Agreement (conditional upon the Receiving Party procuring that such
Personnel keep such Confidential Information confidential in accordance with
clause 8.1);

 

13

 



 

 

(b)to its own professional advisors, provided that such recipients are
themselves bound by obligations of confidentiality to the Receiving Party in
respect of such information and;

 

(c)to the extent that such Confidential Information is required to be disclosed
by law and/or by any Relevant Authority, provided that the Disclosing Party (if
it is lawful to do so) is notified in advance that such disclosure is to be made
and the Disclosing Party has notified the Receiving Party of the confidential
nature of the information.

 

8.3If any Receiving Party becomes aware of any breach of confidence by any of
its Personnel it shall promptly notify the Disclosing Party.

 

8.4Following termination of this Agreement, the Receiving Party shall, if
requested to do so by the Disclosing Party, as soon as reasonably practicable,
procure that all Confidential Information in its possession or under its custody
or control (or in the possession of, or under the custody or control of, any
other member of its Group) is returned, deleted or destroyed (save to the extent
prohibited by relevant laws or regulations) in accordance with the written
instructions of the Disclosing Party and shall confirm in writing to the
Disclosing Party that it has done so.

 

8.5Each Receiving Party undertakes to apply to the Confidential Information at
least the same security measures and degree of care as it applies to its own
confidential information.

 

8.6The provisions of this clause 8 shall survive the termination of this
Agreement.

 

9INTELLECTUAL PROPERTY RIGHTS

 

9.1Subject to clauses 9.3 and 9.5, the Company agrees that if the Seller, in the
performance of its obligations under this Agreement, makes available to the
Company any Intellectual Property Rights owned by, or licensed to, the Seller or
a member of the Seller's Group:

 

(a)those Intellectual Property Rights will remain the sole property of the
Seller or the relevant member of the Seller's Group, or their licensors (as
appropriate); and

 

(b)the Seller, or the member of the Seller's Group, or their licensors (as
appropriate) owning such Intellectual Property Rights or materials, shall own
all Intellectual Property Rights subsisting in any and all adaptations of,
modifications and enhancements to and works derived from (and goodwill arising
in relation to) such materials or Intellectual Property Rights,

 

all such Intellectual Property Rights being the "Seller's Intellectual Property
Rights".

 

9.2To the greatest extent the Seller is entitled to, the Company shall be
licensed on a royalty free, non-exclusive, non-sublicenceable and
non-transferable basis to use the Seller's Intellectual Property Rights solely
for, and only to the extent necessary for, the receipt and use of the Service
Components.

 

14

 

  

9.3The Intellectual Property Rights in the Company Data and all materials
relating exclusively to the business of the Company that are produced by the
Seller in its provision of the Service Components shall at all times remain the
sole property of, or vest in, the Company, and the Seller hereby assigns or
shall procure the assignment to the Company with full title guarantee all of the
Intellectual Property Rights in the Company Data and all such materials.

 

9.4The Company hereby grants on a royalty free, non-exclusive, non-transferable
basis a licence to the Seller (with authority to grant sub-licences thereunder)
to use the Company Data and all materials relating exclusively to the business
of the Company that are produced by the Seller in its provision of the Service
Components during the relevant Service Term solely for, and only to the extent
necessary for, the provision of the Service Components.

 

9.5In the event that, following Completion, a Third Party Provider (in the
course of or in connection with the provision of the Service Components)
produces materials that relate exclusively to the business of the Company and
assigns its rights in such materials to the Seller, the Seller agrees that it
hereby assigns to the Company with full title guarantee all of the Intellectual
Property Rights in such materials. The Company hereby grants a royalty free,
non-exclusive, non-transferable licence to the Seller (with authority to grant
sub-licences thereunder) to use such Intellectual Property Rights for the
purpose of providing the Service Components and in connection with its
obligations as set out in this Agreement.

 

9.6Each party shall, at its own cost, promptly do or procure the doing of all
such acts and things and execute or procure the execution of all such documents
may from time to time be required to give effect to this clause 9.

 

9.7Except as expressly provided in this Agreement, no rights or obligations in
respect of a party’s Intellectual Property Rights are granted to the other party
or to be implied from this Agreement.

 

10employees

 

10.1Although neither the Company nor the Seller expects the Regulations will
apply as a result of any of the arrangements or services contemplated by this
Agreement, the following clauses set out the parties' rights and obligations
should the Regulations apply.

 

10.2Subject to clause 10.3 below, if at any time by virtue of the Regulations
any employment, any contract of employment, or any liability regarding the
employment of any person employed (or formerly employed) by the Seller, any
other member of the Seller's Group, or any Third Party Provider (or any agents,
contractors, subcontractors, suppliers and/or associates of such parties) in
connection to the provision of the Service Components under this Agreement
transfers or is alleged to transfer to the Company, any member of its Group
and/or any provider of Replacement Services in connection with the Service
Components and/or any Replacement Services (or any part of them) (Transferred
Employee), the Seller shall indemnify the Company, each member of the Company's
Group and any provider of Replacement Services (as applicable) in full for and
against all Loss (whether incurred directly or pursuant to a warranty or
indemnity given to a third party) arising out of or in connection with the
employment of any Transferred Employee prior to the date of transfer and/or any
termination of such employment by the Company if a notice terminating the
employment of the Transferred Employee is served by the Company within two
months of the Company receiving notice from an employee or the Seller that there
has been such transfer.

 

15

 

  

10.3Any termination by the Company referred to above is subject to:

 

(a)the Company, upon becoming aware of the alleged application of the
Regulations to any Transferred Employee, notifying the Seller in writing within
7 days becoming aware;

 

(b)the Seller shall within 14 days of being notified in accordance with clause
10.3(a), be entitled to re-employ or offer employment to such Transferred
Employee; and

 

(c)if such Transferred Employee has not accepted such re-employment or offer of
employment within 21 days of the notification under clause 10.3(a) the Company
may terminate such contract of employment conditional on compliance with all
statutory and contractual obligations.

 

11DATA PROTECTION

 

11.1The Parties acknowledge and agree that during the Term the Parties shall
each process Personal Data. The Parties acknowledge that the factual arrangement
between them shall dictate the role of each as Data Controller and/or Data
Processor in respect of the Data Protection Act 1998.

 

11.2Each Party (the “first party”) confirms that, when acting as the other
party's (the “second party’s”) data processor (as defined by the Data Protection
Act 1998), the first party shall:

 

(a)process the Personal Data only on behalf of the second party (or, if so
directed by the second party, other members of the second party's Group), only
for the purposes of performing this Agreement or otherwise only in accordance
with instructions contained in this Agreement or received from the second party
from time to time;

 

(b)not otherwise modify, amend or alter the contents of the Personal Data;

 

(c)at all times comply with the provisions of the Seventh Data Protection
Principle set out in Schedule 1 of the Data Protection Act 1998 and implement
appropriate technical and organisational measures to protect the Personal Data
against unauthorised or unlawful processing and against accidental loss,
destruction, damage, alteration or disclosure;

 

(d)take reasonable steps to ensure the reliability of any of the first party's
Personnel who have access to the Personal Data;

 

(e)notify the second party (within five Business Days) if it receives:

 

(i)a request from a Data Subject to have access to that person's Personal Data;
or

 

(ii)a complaint or request relating to the second party's obligations under the
Data Protection Act 1998; or

 

16

 

  

(iii)any other communication relating directly or indirectly to the processing
of any Personal Data in connection with this Agreement;

 

(f)provide the second party with co-operation and assistance in relation to any
complaint or request made in respect of any Personal Data, including by:

 

(i)providing the second party with full details of the complaint or request;

 

(ii)complying with a data access request within the relevant timescales set out
in the Data Protection Act 1998;

 

(iii)providing the second party with any Personal Data it holds in relation to a
Data Subject making a complaint or request within the timescales required by the
second party; and

 

(iv)providing the second party with any information reasonably requested by the
second party.

 

11.3The Seller shall have no liability to the Company with regard to any act or
omission of a Third Party Provider relating to the processing of any Personal
Data by or on behalf of a Third Party Provider.

 

12ANTI-BRIBERY COMPLIANCE

 

12.1The Seller shall:

 

(a)comply with all applicable laws, statutes, regulations and codes relating to
anti-bribery and anti-corruption including the Bribery Act 2010;

 

(b)promptly report to the other party any request or demand for any undue
financial or other advantage of any kind received by it in connection with the
performance of this Agreement; and

 

(c)have and shall maintain in place throughout the term of this Agreement its
own policies and procedures, including adequate procedures under the Bribery Act
2010, to ensure compliance with the Bribery Act 2010, and will enforce them
where appropriate.

 

13ACCESS RIGHTS

 

13.1The Seller grants the Company the right to access the Seller's Systems in
accordance with the provisions of this clause 13 and solely to the extent
reasonably required in order to be able to receive the relevant Service
Components.

 

13.2The parties agree that the rights of access to the Seller's Systems granted
under clause 13.1 shall be limited such that:

 

(a)only Designated Personnel shall be permitted to access the Seller's Systems
on behalf of the Company;

 

(b)Designated Personnel shall only be entitled to access the Seller's Systems
for those legitimate purposes in order to be able to receive and use the
relevant Service Components; and

 

17

 

  

(c)the Seller shall, acting in good faith, be entitled to withhold access to all
or part of the Seller's Systems for all or any Designated Personnel where the
Seller has reasonable grounds to believe Company that its Policies have been or
are likely to be contravened by the relevant Designated Personnel.

 

13.3If, at any time during the term of this Agreement, any Designated Personnel
ceases for whatever reason to be an employee of the Company or its Group, such
individual shall automatically and immediately cease to be deemed Designated
Personnel and the Company shall procure that such person does not subsequently
access (or permit any third party to access) the Seller's Systems.

 

13.4The Company shall be wholly liable for the acts and omissions of all
Designated Personnel such that (without limitation) any liabilities arising as a
direct result of any act or omission of any Designated Personnel shall be deemed
a liability assumed by the Company.

 

14ENTIRE AGREEMENT

 

14.1This Agreement (together with the Share Purchase Agreement) contains the
entire agreement and understanding of the parties and supersedes all prior
agreements, understandings or arrangements (both oral and written)) in relation
to the subject matter of this Agreement.

 

14.2No representation, undertaking or promise shall be taken to have been given
or be implied from anything said or written in negotiations between the parties
prior to this Agreement, and the Company acknowledges that it is entering into
this Agreement without reliance on any undertaking, warranty or representation
given by or on behalf of the Seller other than as expressly contained in this
Agreement, provided that nothing in this clause shall limit or exclude the
liability of the Seller for fraud.

 

14.3The parties acknowledge and agree that the express terms and conditions of
this Agreement are in lieu of all representations, warranties, conditions,
terms, undertakings and obligations implied by statute, common law or otherwise,
all of which are hereby excluded to the fullest extent permitted by law.

 

14.4Neither party shall have any remedy in respect of any untrue statement made
by the other upon which that party relied in entering into this Agreement
(unless such untrue statement was made fraudulently) and that party's only
remedy shall be for breach of contract as provided in this Agreement.

 

14.5If any term of this Agreement is found to be illegal, invalid or
unenforceable under any applicable law, such term shall, insofar as it is
severable from the remaining terms, be deemed omitted from this Agreement and
shall in no way affect the legality, validity or enforceability of the remaining
terms.

 

15NO PARTNERSHIP OR AGENCY

 

15.1Nothing in this Agreement shall constitute or be deemed to constitute a
partnership or joint venture between the parties, nor appoint either party as
the agent of the other party for any purpose.

 

18

 

  

16VARIATIONS AND WAIVERS

 

16.1No variation of this Agreement shall be effective unless made in writing
signed by or on behalf of both parties and expressed to be such a variation.

 

16.2No failure or delay by either party or time or indulgence given in
exercising any remedy or right under or in relation to this Agreement shall
operate as a waiver of the same, nor shall any single or partial exercise of any
remedy or right preclude any further exercise of the same or the exercise of any
other remedy or right.

 

16.3No waiver by either party of any requirement of this Agreement, or of any
remedy or right under this Agreement, shall have effect unless given in writing
and signed by such party. No waiver of any particular breach of the provisions
of this Agreement shall operate as a waiver of any repetition of such breach.

 

17ASSIGNMENT

 

17.1Neither party shall, without the prior consent of the other (such consent
not to be unreasonably withheld or delayed), create a trust in respect of,
charge, transfer or assign any of its rights or obligations under this
Agreement.

 

18COUNTERPARTS

 

18.1This Agreement may be executed as two counterparts and execution by each
party of any one of such counterparts shall constitute due execution of this
Agreement.

 

19THIRD PARTY RIGHTS

 

19.1Save to the extent that rights and benefits are expressly stated to operate
in favour of a party's Group members, the parties do not intend this Agreement
or any part of it to be enforceable by any other person by virtue of the
Contracts (Rights of Third Parties) Act 1999. The parties to the Agreement may
amend or terminate the Agreement without the consent of any third party
beneficiaries.

 

20NOTICES

 

20.1Any notice, consent, request, demand, approval or other communication to be
given or made under or in connection with this Agreement (each a "Notice" for
the purposes of this clause) shall be in English, in writing and signed by or on
behalf of the person giving it.

 

20.2Service of a Notice must be effected by one of the following methods:

 

(a)by hand to the relevant address set out in clause 20.4 and shall be deemed
served upon delivery if delivered prior to 6pm, during a Business Day, or at the
start of the next Business Day if delivered at any other time;

 

(b)by prepaid first-class post to the relevant address set out in clause 20.1
and shall be deemed served at the start of the second Business Day after the
date of posting;

 

19

 

  

(c)by prepaid international airmail to the relevant address set out in clause
20.4 and shall be deemed served at the start of the fourth Business Day after
the date of posting; or

 

(d)by email transmission to the relevant email address set out in clause 20.4
and shall be deemed served on despatch if despatched prior to 6pm during a
Business Day, or at the start of the next Business Day if despatched at any
other time, provided that in each case a receipt indicating complete
transmission or sending of the Notice is obtained by the sender and that a copy
of the Notice is also despatched to the recipient using a method described in
clauses 20.2(a) to 20.2(c) (inclusive) no later than the end of the next
Business Day.

 

20.3In clause 20.2 "during a Business Day" means any time between 9.30 a.m. and
5.30 p.m. on a Business Day based on the local time where the recipient of the
Notice is located. References to "the start of [a] Business Day" and "the end of
[a] Business Day" shall be construed accordingly.

 

20.4Notices shall be marked as follows:

 

(a)Notices for the Company shall be marked for the attention of:

 

Name: John Rochon Jr.

 

Address: [•             ] 2400 Dallas Pkwy. #230, Plano, TX 75093

 

Email: [•             ]

 

Copied to: Lisa Burke

 

Address: [•             ]

 

Email: [•             ]

 

(b)Notices for the Seller shall be marked for the attention of:

 

Name: Mark Ashcroft

 

Address: 2 Gregory Street, Hyde, Cheshire, SK14 4TH

 

Email:                                                           

 

20.5A party may change its address for service provided that it gives the other
party not less than 28 days' prior notice in accordance with this clause 20.
Until the end of such notice period, service on either address shall remain
effective.

 

21DISPUTE RESOLUTION

 

21.1If a dispute arises in connection with this Agreement ("Dispute") then,
except as expressly provided in this Agreement, the parties shall follow the
dispute resolution procedure set out in this clause 21:

 

21.2The parties shall attempt, in good faith, to resolve any Dispute promptly by
negotiation which shall be conducted as follows:

 

20

 

  

(a)the Dispute shall be referred, by either party, first to the [•             ]
of each of the parties for resolution;

 

(b)if the Dispute cannot be resolved by the [•             ] of the parties
within 14 days after the Dispute has been referred to them, either party may
give notice to the other party in writing (Dispute Notice) that a Dispute has
arisen; and

 

(c)within seven days of the date of the Dispute Notice, each party shall refer
the Dispute to the Company's [•             ] and the Seller's [•             ]
for resolution.

 

21.3If the Company's [•             ] and the Seller's [•             ] are
unable, or fail, to resolve the Dispute within 21 days of the date of the
Dispute Notice, or within 14 days of the reference to the Company's
[•             ] and the Seller's [•             ] pursuant to clause 21.2(c),
the parties may attempt to resolve the Dispute by mediation in accordance with
clause 21.4.

 

21.4If, within 60 days of the Dispute Notice, the parties have failed to agree
on a resolution, either party may refer any Dispute for mediation pursuant to
this clause 21.4, but neither shall be a condition precedent to the commencement
of any court proceedings, and either party may issue and commence court
proceedings prior to or contemporaneously with the commencement of mediation.
The following provisions shall apply to any such reference to mediation:

 

(a)the reference shall be a reference under the Model Mediation Procedure (MMP)
of the Centre of Dispute Resolution (CEDR) for the time being in force;

 

(b)both parties shall, immediately on such referral, co-operate fully, promptly
and in good faith with CEDR and the mediator and shall do all such acts and sign
all such documents as CEDR or the mediator may reasonably require to give effect
to such mediation, including an agreement in, or substantially in, the form of
CEDR's Model Mediation Agreement for the time being in force; and

 

(c)to the extent not provided for by such agreement of the MMP:

 

(i)the mediation shall commence by either party serving on the other written
notice setting out, in summary form, the issues in dispute and calling on that
other party to agree the appointment of a mediator; and

 

(ii)the mediation shall be conducted by a sole mediator (which shall not exclude
the presence of a pupil mediator) agreed between the parties or, in default of
agreement, appointed by CEDR.

 

21.5If and to the extent that the parties do not resolve any Dispute or any
issue in the course of any mediation, either party may commence or continue
court proceedings in respect of such unresolved Dispute or issue.

 

21.6Nothing in this clause 21 shall prevent either party from instigating legal
proceedings where an order for an injunction, disclosure or legal precedent is
required.

 

21

 

  

22APPLICABLE LAW AND JURISDICTION

 

22.1This Agreement and any dispute or claim arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

 

22.2Each party irrevocably agrees that the courts of England and Wales shall
have exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this Agreement or its subject matter or formation (including
non-contractual disputes or claims).

 

THIS AGREEMENT has been duly executed on the date first stated above.

 

22

 

  

Schedule 1



PART 1

SERVICE COMPONENTS AND CHARGES

 

Service Component   Description   Service Term   Charges HR Support   HR Support
(as detailed in Appendix One Part One)   6 Months from the Commencement Date   £
15,000 per annum/£1,250 per Month Finance Support   Finance Support to Kleeneze
accounts department (as detailed in Appendix One Part Two)   12 Months from the
Commencement Date  

£ 42,844 per annum/ £3,570.33 per Month

 

Company Car Leases   Rights and liabilities under the lease arrangements on
identified company cars (as detailed in Appendix One Part Three) leased by
Express Gifts Limited for the use of Kleeneze staff.   The parties will use
reasonable endeavours to transfer the rights and obligations from Express Gifts
Limited to the Company on or before the expiry of 30 days of the Commencement
Date.   The sooner of the transfer of the relevant contract/lease agreement to
the Company or the expiry of the last of each contract/lease arrangements to
terminate or expire.   As detailed in Appendix One Part Three. Audit
and  Insurances   Audit and  Insurances (as detailed in Appendix One Part Four)
 

Audit services - 6 Months from the Commencement Date

Insurances - up to and including 31 March 2015.

  As detailed in Appendix One Part Four.

 

An summary of charges is described in Appendix One Part Five

 

23

 

  

PART 2
REPRESENTATIVES

 

1.1HR Support Services

 

(a)For the Seller: [•             ]

 

(b)For the Company: [•             ]

 

1.2Finance Support Services

 

(a)For the Seller: [•             ]

 

(b)For the Company: [•             ]

 

1.3Company Car Leases Services:

 

(a)For the Seller: [•             ]

 

(b)For the Company: [•             ]

 

1.4Audit and Insurances Services:

 

(a)For the Seller: [•             ]

 

(b)For the Company: [•             ]

 

24

 

  

Schedule 2
THIRD PARTY COMPONENTS

 

PART 1
THIRD PARTY COMPONENTS

 

Service Component   Third Party
Provider   Description of Third Party Component Company Car Leases  

Activa Contracts

 

Alphabet GB Limited

 

Grosvenor Contracts
Leasing Limited

 

TCH Leasing

  The lease of the identified cars from a third party. Audit and Insurances  

Aviva

 

Zurich 

 

Lloyds

 

ACE European

Group

 

 AIG Europe

 

Royal & Sun Alliance

 

Allianz Engineering

 

Chubb

  Continued insurance cover up to and including 31 March 2015 underwritten by a
third party

 

25

 

  



 

APPENDIX 1

 

PART 1

 

HR TSA Costs

 

Assisting in the production of job descriptions

Placing job advertisements

Interview invite letters and assistance with interviewing when required

Job Offer/Induction paperwork

 

Advice/assistance with all people related issues

Producing paperwork connected to disciplinary/grievance hearings/absence

Attendance at disciplinary/grievance hearings/back to work interviews as and
when required

 

Assistance/advice/guidance connected to reorganisation of the workforce
structure

 

Manage the employee engagement survey process and facilitate the improvement
planning sessions

 

Delivery of basic management training connected to internal process, i.e.
disciplinary/grievance, family friendly, absence

 

Processing leaver information, conducting exit interviews

Producing settlement agreements where appropriate

 

The above services take up 15 hours per week which equates to £15,000 per annum



 

26

 

  

PART 2

 

FINANCE TSA Costs

 

Name:  Number of Staff
Headcount  Charge        £  Clerks/Assistants  3   3,194  Middle Management  2 
 22,421  Senior Accountants  3   11,641  NI      5,588         42,844 

 

Name:   Role:   Summary   Time:   %   Tasks   Deadlines:                        
  Ann Dean   Supplier Payments   Clerks /Assistants   Part   4%   Produce
payment runs. Assist with payment queries. Supplier set up forms etc  
Daily/Weekly/Monthly                           Angela Hudson   Senior Management
Accountant   Middle Management   Part   70%   Weekly Reports KPI etc   Monday
10am                     Casgh Reporting/Forecasting   Daily month end          
          Managing all staff    

 

27

 

 

                    Control the flow of Foreign invoices. Dealing with all the
queries from banks etc   Daily month end                     Accounts analysis  
                      Volume profit checks and payments                        
Preparation of Accruals/Prepayments                         Month end
accounts/Journals                         Conference Cost control  
Weekly/Monthly                     Prepare P& L and balance sheet              
                Leslie Von Tonder   Payroll Manager   Middle Management   Part  
3%   Managing any work undertaken on Kleeneze staff / Payment of Payrolls  
Weekly /Monthly                                                     Alison
Morrison   Payroll Clerk       Part   7%   Produce weekly monthly payrolls  
Weekly Monthly                           Ian Lan   Finance Accountant   Senior
Management   Part   2%   Assistance with payment files, bacs payments, Finnace
system, Uploads of forecast etc                               Madeleine Smith  
Financial Controller   Senior Management   Part   10%   Preparation of vat
return   Vat/Production of Group Packs/High Level Assistance when required/
Manage staff/ Workloads                     Management accounts packs to FD for
Month End   Thrs following month end                     Provide assistance to
the Senior management accountant as and when required   Daily                  
  Support in managing staff   Daily

 

28

 

 

                    Control the Financial System used and any changes necessary
  Various                     Involvemnt in all the new systems( eg Warehouse
stock system changes)   Various                     Provide expertise in
meetings (eg KPMG on bad debt, vat relief etc)   Various                        
  Rosemary Wooff   Stock Movement Control   Senior Management   Part   10%  
Control all stock balances in the trial balance   Weekly Monthly in line with
management accounts deadlines                     Understand all the stock
systems within the business.                         Provide extensive support
on any stock issues arising. Eg (Product set up issues etc)                    
    PI counting   perpetual                     Stock queries arising from the
matching of invoices                               Andrew Barrett   Stock
Journals   Clerks /Assistants   Part   6%   Produce journals reports to support
Stock movement control   Daily                           Naela Kauser   Accounts
Assistant   Clerks /Assistants   Part   1%   Controlling the production of Sales
ledger invoices either sundry ledger or Group ledger   Weekly/Monthly

 

29

 

  

PART 3

 

[ex10-3tpg30.jpg]

 

 

PART 4


 

Annual Insurance and Audit

 

   FY15/16 Budget   FY14/15 Budget            Life Assurance   12,460    12,460 
            Medical Insurance   5,741    5,220              Audit Fee   61,967  
 61,967              Insurance Premium   121,841    109,867 

 

30

 

  

PART 5 

TSA Costs Annual

 

   £m     SUPPORT COSTS       COMMENTS           HR   0.02   Recharge based on
pro rata of current annual charge for Kleeneze based on 15 hours per week   
       FINANCE   0.04   Recharge based on pro rata of current annual charge for
Kleeneze based on 154 hours per week covering various level within finance   
       BACK OFFICE TOTAL   0.06         -               TOTAL SUPPORT COSTS 
 0.06              

 

GROUP      COMMENTS          LIFE ASSURANCE   0.01   Current annual premium for
Kleeneze MEDICAL INSURANCE   0.01   Current annual premium for Kleeneze
INSURANCE PREMIUM   0.12   Current annual premium for Kleeneze AUDIT FEE 
 0.06   Limited audit scope to include audit of Kleeneze while under Findel
ownership LEASE CARS   0.04   £36.7k represents Jan 15 - Dec 15.  Jan 16 - Feb
18 is one car at £454 per month. TOTAL GROUP COSTS   0.24               TOTAL
ANNUAL COSTS   0.30    

 

31

 

  

Signed by Tim Kowalski   for and on behalf of FINDEL PLC Director

 

Signed by John Rochon, Jr.   for and on behalf of KLEENEZE LIMITED   Director

 

32

 

